Benedict, J.
This application is to require the city clerk of the city of New York to amend a marriage license and the record thereof in his office so as to correctly state the name of the applicant. The applicant alleges that his true name is Anders Anderson Bjune, but that at one time for convenience he was customarily known as Anders Anderson, and that his marriage license was obtained under that name. It would appear from the moving affidavit that in applying for the license he gave his name as Anders Anderson, and not as Anders Anderson Bjune. If so, there was, of course, no mistake made in issuing and recording the license in the city clerk’s office. It was the applicant’s mistake in not giving his true name.
The application was not opposed, but I am constrained to deny it, because I think this court, in the *248absence of statutory authority, has no power on a motion to direct the correction of records in the office of the city clerk. See Matter of Conrad, 155 App. Div. 590; Matter of Bloom, 142 N. Y. Supp. 447; Matter of Ruderman, N. Y. L. J. Jan. 21, 1914; Matter of Goodman, Id. July 23, 1918; Ellis v. Chapman, Id. May 13, 1919. In People ex rel. Baker v. Department of Health, 131 App. Div. 693, a different' situation was presented; for there the health commissioner had power by statute to correct his records, and a mistake had been made by the attending physician in giving the name of a child in a birth registration without the consent of both parents. There it was held that there was a remedy by mandamus.
I have not been referred to any statute nor have I been able to find any giving this court authority to make the order applied for.
Motion denied.